CODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10 2017 104 377.2 filed on March 02, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
Amendment to claims 1-6, 8-13, 17-24 have been entered.
Claims 7 and 14 – 16 have been canceled.  
Claims 25 – 27 have been added.  
Accordingly, claims 1-6, 8-13, 17-27 are currently pending. 
Response to Remarks
 Applicant contends that the specification provides for device structure such as a processing circuit or FPGA.  See Remarks Page 1 (citing Application, translated, p. 13, ll. 15-30 and p. 28, ll. 24-26).  
In response, structure for a computer and/or processor must include an algorithm.  Applicant did not provide for one in his remarks.  The drawings do not show any algorithm.  It appears as though Applicant is relying on the disclosure of DE 102014104273-A1 to provide for an algorithm concerning Method II.  See Spec. Paras. 56 – 63.  Based on the admissions of the instant application, the only difference between the instant disclosure and DE 102014104273-A1 is that the present disclosure recommends vector addition instead of multiplication.  See Spec. Para. 60.  The subject matter of claim 5 includes one of vector addition (vectoral sum) and, more broadly, the sum or difference of respective phases of complex values.   The Examiner withdraws the related 112 rejections.
Applicants only real argument against the 103 rejection is that the secondary reference Lu’s teaching of a running average does not meet the scope of a variation between spectra.  See Remarks Pgs. 12 – 13.  
In response, a variation is a change regarding any signal characteristics including a running average which imply changes.  Perhaps Applicant meant to refer to a mathematical variance which is called variance not variation.   Also note that mean/averages, standard deviations and variances are not mutually exclusive which is readily apparent from the well-known equations for each showing the apparent dependence on one another.  Also note that Lu does teach evaluating in-phase and quadrature phase noise variance.  See Lu Para. 11. 
In view of amendments, the Examiner withdraws the remaining 112 rejections.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the algorithm for the evaluation device(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation device” in claims 1-13 and 17-24.
The term “device” is a nonce term because it has no recognized meaning as a term of art relating to any specific structure in the field of radar or communication.  The term “device” is modified by “evaluation” and has functional language “process transmitted and received signals …” Neither the modifier nor functional language provide structure.
The structure is processing circuitry such as an FGPA and the algorithm is at least provided for by the specification at paragraphs 56 – 63 as discussed supra.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature of “each other between 5 cm and 40 cm” is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 8 – 12, 17 – 24 and 26 – 27 are rejected under 35 U.S.C. 103 as being obvious over Gulden (DE 102014104273-A1) in view of Lu (US 2009/0316842) and Chen (WO 2015172622-A1).  
As to claims 1 and 18, Gulden teaches a radar system (title) for capturing the surroundings of an object, in particular a moved object, in particular of a vehicle and/or a transport device, such as in particular a crane, wherein the system is mounted or mountable on the moving object (Page 14 “The first transceiver unit NKSE1 is located, for example, on the vehicle and further transceiver units NKSE2, etc. are located as landmarks at known positions.”), wherein the radar system comprises at least two non-coherent radar modules (RM 1, RM 2, ..., RM N) the at least two non-coherent radar modules respectively comprising a transmitter and a receiver antenna (Page 4 “first non-coherent transceiver” and “second non-coherent transceiver” Note that claim 1 specifies the first non-coherent transceiver as NKSE1 and the second non-coherent transceiver as NKSE2), wherein the radar modules (RM 1, RM 2, ..., RM N) 
the radar modules are arranged or arrangeable on the moving object in a distributed fashion, (Page 13 “arrangement of a plurality of non-coherent transceiver units … for locating or imaging of an object O.”  Fig. 13),
at least one evaluation device configured to process transmitted and received signals provided by the radar modules to establish measurement signals that are coherent to each other (Para. 3 “enables coherent distance measurement” see also Para. 51-56),
perform phase noise compensation (Page 17 “conjugate complex multiplication” see also Page 14 “phase monopulse or interferometric methods … reconstructive positioning methods …”  see also Applicant’s comments at Spec. Para. 60.), including: 
determining variation between spectra corresponding to respective measurement signals (Page 11 “frequency offset” see also Page 13 “deviation so the phase values … comparison signal sigCC2 can be compared with respect to their phases.”); and
determining a phase noise portion of a respective spectrum amongst the measurement spectra separate from determining a variation between spectra.  
Although Gulden only teaches NKSE1 on a vehicle and NKSE2 at a landmark, it would have been obvious to put NKSE2 on a vehicle as well so that NKSE2 could be moved to various locations to take measurements at various angles thereby improving angular resolution.  Moreover, the field of view of NKSE2 could be obstructed thus it would be necessary to use a moving object such as a vehicle to relocate NKSE2.  
Although Gulden does not specify at paragraph 103 that the plurality of transceivers are on a vehicle, Gulden does teach at Para. 112 a “transceiver unit NKSE1 is located, for example, on the vehicle” and Gulden teaches at Para. 106 “SAR reconstruction method or broadband holography.”  As such, it would have been obvious to have a plurality of transceivers located on a moving vehicle to improve angular resolution of the object’s image.  
It is not clear as to whether Gulden teaches using a variation between spectrum and determining a phase noise portion of a respective spectrum amongst the measurement spectra separate from determining a variation between spectra.
In the same field of endeavor, Lu teaches “at act 810, a running average N.sup.(I) of a set of in-phase noise estimates is computed. Act 820, a running average N.sup.(Q) of a set of quadrature noise estimates is computed. Running averages in acts 810 and 820 spans a time interval that can be configured based at least on a target accuracy for the net noise. At act 830, an offset .DELTA.=N.sup.(Q)-N.sup.(I) is computed and subtracted from a quadrature noise estimate. A time span employed to compute running averages in acts 810 and 82 can be established according to a desired accuracy for a net noise estimate. At act 840, a variance .sigma..sub.I.sup.2 of the set of in-phase noise estimates is computed. Act 850, a variance .sigma..sub.Q.sup.2 of the set of quadrature noise estimates is computed. At act 860, a net noise estimate is generated as a weighted average of an in-phase noise estimate and the compensated quadrature noise estimate. (Para. 73 Fig. 8).  Lu also teaches “code for causing a computer to evaluate an in-phase noise variance for the rotated pilot signal in the presence of a phase noise; code for causing a computer to evaluate a quadrature noise variance for the rotated pilot signal in the presence of a phase noise; code for causing a computer to estimate a net noise variance for the pilot signal based at least in part on the evaluated in-phase noise variance or the evaluated quadrature noise variance; and; code for causing a computer to generate a channel quality indicator based at least in part on the estimated net noise variance (Para. 13).”
In view of the teachings of Lu, it would have been obvious to apply a running average of phase noise variance to the spectrum or image as taught by Gulden and to determine in-phase and quadrature phase noise variance as taught by Lu in order to determine indication of quality of the received signal based on phase noise thereby providing a way to determine the quality of the received spectrum or image (Lu: Para. 13 and 73) and to mitigate the impact of phase noise (Lu: Para. 10).  
It is not clear as to whether Gulden in view of Lu teaches determining a phase noise portion of a respective spectrum amongst the measurement spectra separate from determining a variation between spectra.  In other words, Gulden in view of Lu may not teach the exact location of the phase noise portion.  Lu teaches the determination of phase noise variance but does not say in particular to determine phase noise variance for various segments of the same signal.  
In the same field of endeavor, Chen teaches “detects radio frequency interference by standard deviation determination and sliding window processing, and marks the location of radio frequency interference (Page 2).”
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill to apply a sliding window to the standard deviation or variance as taught by Gulden in view of Lu in order to determine the exact location of the interference so that a portion of the signal can specifically be targeted.  For example, if the interference is too great for filtering techniques it may be better to excise part of signal with interference and interpolate signal in order to improve overall signal-to-noise of said signal.  
As to claim 2, Gulden in view of Lu and Chen teaches the system according to claim 1, wherein the at least two radar modules are connected to each other by a bus system (Gulden: Page 9 “radio interface … or wired”).
As to claim 8, Gulden in view of Lu teaches the system according to claim 1, wherein the radar modules (RM 1, RM 2, ..., RM N) are arranged to have a distance between them of at least 5 cm and 40 cm (Gulden: Page 13 “sparse array”  Fig. 4  No reasonable person would believe NKSE2 is anywhere close to being within 5 cm (.05 m) of NKSE1 because a frequency of 1 GHz (Page 4) is equal to about 0.3 meter wavelength which is greater than 5 cm (.05 m) so even the distance between the NKSE1 should be much larger than 5 cm.  40 cm is about .4 meter which is greater than .3 meter.).
As to claim 9, Gulden in view of Lu and Chen teaches the system according to claim 1, wherein the system, in particular the evaluation device, is configured to estimate, in particular determine, an angular position of a surrounding structure by means of a phase monopulse method and/or by means of a method in the state space (Gulden: Page 13 106 “monopulse methods”).
As to claim 10, Gulden in view of Lu and Chen teaches the system according to one of the preceding claim 1, wherein the at least one evaluation device, is configured to use the holography method for determining, an angular position, a (vectorial) (relative) velocity or a (vectorial) (relative) acceleration of the surrounding structure, and/or wherein the system, in particular the evaluation device, is configured to perform a calibration using the holographic method (Pages 13 and 14 “holography”  see also Page 13 “angular measurements especially via phase monopulse pulse methods or interferometric methods … holography.”).
As to claim 11, Gulden in view of Lu and Chen teaches the system according to claim 1, wherein the system, in particular the evaluation device, is configured to determine a lateral velocity or a velocity vector, in particular by means of a method for comparing a change in the differential phases of reception channels, and/or wherein the system, in particular the evaluation device, is configured to determine a lateral acceleration or an acceleration vector, in particular by means of a method for comparing a change in the differential phases of reception channels (Page 6 “correlation process … comparison signal or a phase value or a frequency … is determined and at least one of these previously determined position, phase or frequency values used to calculate a distance or velocity value.”  The Examiner notes that radars can only sense a radial velocity which is the velocity projected onto a line-of-sight – vector.)
As to claim 12, Gulden in view of Lu and Chen teaches the system according claim 1, wherein the system, in particular the evaluation device, is configured for an SAR application and/or an imaging process (Gulden Page 13 “SAR reconstruction method” see also Para. 111).
As to claim 17, Gulden in view of Lu and Chen teaches the system of claim 1 wherein the object comprises a crane (Gulden: Page 14 “motor vehicles” and Page 14 “lifting equipment”  Note that lifting equipment in the art is known to include vehicles with cranes and such a combination produces no synergy and thus a predictable result.  To the extent that applicant would make the non-bona fide argument regarding a crane, the Examiner takes Official Notice of the existence of cranes and that the result would be a predictable result because the crane is a type of lifting equipment thus nothing regarding the function of the lifting equipment has changed.).
As to claim 19, Gulden in view of Lu and Chen teaches the method according to claim 18, wherein a first signal is generated in a first radar module and transmitting over a path, generating an additional first signal in a second, radar module (RM 2), and transmitting over a path (SP) (Gulden: Fig. 4 and Figs. 7-9), 
Forming a first comparison signal form the first signal of the first radar module and from a representation of the additional first signal received by the second radar module over the path (Gulden: Para. 103 as cited in claim 3);
Forming a second comparison signal from the additional first signal of the second radar module and from a representation of the first signal received by the first radar module over the path (Gulden: Para. 103 as cited in claim 3);
Wherein a comparison signal formed from the first comparison signal and the second comparison signal (Gulen: Page 13 as cited in claim 3);
Wherein deviations in the first and second comparisons signals caused by systematic deviations in the first and second radar modules are compensated (Gulden: as cited in claim 5 and see Page 13 “deviations of phase values …” see also Page 17 “conjugated complex multiplication” )
Wherein at least one complex value from a first of the one comparison signals among the two comparison signals used to adjust at least one complex value of the other of the two comparison signals to form an adjusted signal (Gulden Paras. 99 and 106 as cited in claim 5.) 
As to claim 20, Gulden in view of Lu and Chen teaches the method according to claim 18, comprising determine at least one of distance, an angular position, a velocity, an acceleration, or an image of the surrounding of the object using the measurement signals or the spectra corresponding to the measurement signals (Page 13 “angular measurements … holography.”).
As to claim 21, Gulden in view of Lu and Chen teaches the system according to claim 1, wherein the at least one evaluation device is configured to determine a variation of the phase noise portion from measuring spectrum to measuring spectrum is determined as a combined portion in both stations from the variation of the phase in each measuring spectrum, in particular via the scalar product of the two measuring spectra (Gulden: Page 9 “In the mixer, the respective two signals are multiplied in whole or in sections or correlated completely or in sections in the correlator. The combined use of mixer and correlator can also be implemented.”  The Examiner notes that a mixer and correlator only multiply real values thus being the equivalent of a scalar product.).
As to claim 22, Gulden in view of Lu and Chen teaches the system according to claim 1, wherein the two measuring spectra are added, wherein the amplitudes of the measuring spectra are optionally standardized to an absolute normal or relative to each other beforehand (Lu: Para. 73 as cited in claim 1 “net noise”).
As to claim 23, Gulden in view of Lu and Chen teaches the method according to claim 18, wherein the variation of the phase noise portion from measuring spectrum to measuring spectrum is determined as a combined portion in both stations from the variation of the phase in each measuring spectrum, in particular via the scalar product of the two measuring spectra (Gulden: Para. 77 “In the mixer, the respective two signals are multiplied in whole or in sections or correlated completely or in sections in the correlator. The combined use of mixer and correlator can also be implemented.”  The Examiner notes that a mixer and correlator only multiply real values thus being the equivalent of a scalar product.).
As to claim 24, Gulden in view of Lu and Chen teaches the system according to claim 17, wherein the two measuring spectra are added, wherein the amplitudes of the measuring spectra are optionally standardized to an absolute normal or relative to each other beforehand (Gulden Page 17 “absolute value”; Lu: Para. 73 as cited in claim 1 “net noise”).
As to claim 26, Gulden in view of Lue and Chen teaches the system according to claim 11, wherein the at least one evaluation device is configured to determine a vectorial representation of the velocity by comparing a change in differential phases of the received signals (Gulden: Page 6 “The temporal position of the pulse in the comparison signal or a phase value or a frequency of at least one detected pulse is subsequently determined and at least one of these previously determined position, phase or frequency values is used for calculating a distance or velocity value.”  See also Page 14 “If the deviations of the phase values φ11, φ22 and φ12 among each other are known from a calibration measurement for example, the signals sigCC11, sigC22, which are formed as a result of back-reflections, and the comparison-comparison signal sigCC12 can also be compared with respect to their phases.”  Note that phase is a vector.).
As to claim 27, Gulden in view of Lue and Chen teaches the method according to claim 20, comprising determining a vectorial representation of velocity of the object using the measurement signals or the spectra corresponding to the measurement signals (Gulden Page 6 “The temporal position of the pulse in the comparison signal or a phase value or a frequency of at least one detected pulse is subsequently determined and at least one of these previously determined position, phase or frequency values is used for calculating a distance or velocity value.”  See also Page 14 “If the deviations of the phase values φ11, φ22 and φ12 among each other are known from a calibration measurement for example, the signals sigCC11, sigC22, which are formed as a result of back-reflections, and the comparison-comparison signal sigCC12 can also be compared with respect to their phases.”).
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being obvious over Gulden in view of Lu and Chen as applied to claim 1 and in further view of Kojima (US 2013/0342383)
As to claim 3, Gulden in view of Lu and Chen teaches the system according to claims 1 and 18, wherein  a first signal is generated in a first radar module (RM 1) and transmitted, emitted, over a path, an additional first signal is generated in a second, radar module, and transmitted over a path (Gulden: Fig. 4 and Figs. 7-9), 
Wherein in the first radar module, a first evaluation device forms a first comparison signal is formed from the first signal of the first radar module and from a representation of the additional first signal received by the second radar module over the path (Gulden: Page 13 “A particularly common evaluation device P receives from the transceiver units NKSE1, NKSE2, ... NKSE-N in each case in particular comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 for further processing created. The comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 cover combinations of more than two of the transceiver units NKSE1, NKSE2, … NKSE-N, in particular all possible combinations of all the transceiver units NKSE1, NKSE2, ... NKSE-N, which result from such an arrangement.”);
And wherein the second radar module, a second evaluation device forms a second comparison signal from the additional first signal and from a representation of the first signal received by the first radar module over the path
of the first radar module and out of such a first signal received by the additional radar module over the path, and, in the evaluation device, in particular in the additional radar module, an additional comparison signal is formed out of the first signal of the additional radar module and out of such a first signal received by the first radar module over the path, wherein the additional comparison signal is preferably transmitted, in particular communicated, from the additional radar module to the first radar module (Gulden: Page 13 “A particularly common evaluation device P receives from the transceiver units NKSE1, NKSE2, ... NKSE-N in each case in particular comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 for further processing created. The comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 cover combinations of more than two of the transceiver units NKSE1, NKSE2, … NKSE-N, in particular all possible combinations of all the transceiver units NKSE1, NKSE2, ... NKSE-N, which result from such an arrangement.”).
It appears that Gulden teaches a common evaluation device.  A person of ordinary skill would readily see the obviousness of substituting a plurality of evaluation devices for a single common evaluation.  Also, the Examiner believes that the doctrine of equivalence for infringement purposes would equally apply to a plurality of evaluation devices.  
In the same field of endeavor, teaches “an interference rejection device that rejects radar interference occurring between a plurality of radar devices, and to a radar device equipped with an interference rejection device, and to an interference rejection method for rejecting radar interference (Para. 3).”  Note that Kojima is directed to using standar deviation calculator 63 to determine location of interference as shown in Figs. 7b and 8b.  see Kojima Paras. 75 – 78.  
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art to substitute the common evaluation device with an evaluation device (interference rejection device) installed at each transceiver so that way if one of the evaluation device fails does not result in total system failure.  
As to claim 4, Gulden in view of Lu, Chen and Kojima teaches the system according to claim 3, wherein first or second evaluation device is configured to form a comparison-comparison-signal out of the first comparison signal and the additional comparison signal (Id.  As cited in claim 3).
As to claim 5, Gulden in view of Lu, Chen and Kojima teaches the system according claim 3, wherein the first or second evaluation device is configured to use at least one complex value from a first comparison signals or a signal derived from the first comparison signal to adjust at least one complex value of the second comparison signals or a value of a signal that was derived from this second comparison signal, and thereby form an adjusted signal wherein the adjusting comprising a vectoral sum or a vectoral difference of complex values or comprising a sum or a difference of respective phases of the complex values (see equations in Gulden at Para. 85 – 99 (equations more easily read in foreign application) Note that “sum or a difference of respective phases of the complex values” is much broader than a “vectoral sum or vectoral difference of complex values.”  The equations in Gulden shows phases being added and/or subtracted.  The equations don’t show the actual vectors being added and/or subtracted.).
As to claim 6, Gulden in view of Lu, Chen and Kojima teaches the system according to claim 4, wherein the comparison-comparison signal corresponds to a comparison signal generated by a coherent radar system the comparison-comparison signal generated by forming a complex conjugate of one of the first comparison signal or the second comparison signal, and multiplying a conjugated comparison signal or second comparison by a remaining comparison (Gulden: Page 4 “complexing them in a conjugated manner”).
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Gulden in view of Lu and Chen as applied to claim 1 and in further view of Nickolaou (US 2011/0196568).
As to claim 13, Gulden in view of Lu and Chen teaches the system according to one of the preceding claim 1, wherein the radar modules (RM 1, RM 2, ..., M N) are arranged or arrangeable on the moving object at a varying height, in particular for measuring a height of a surrounding object in an environment of the moving object, preferably by means of interferometric SAR processing (Gulden: Page 14 “motor vehicles” and Page 15 “lifting equipment”).
In the same field of endeavor, Nickolaou teaches sensor on a moving vehicle at different heights (Fig. 2).
In view of the teachings of Nickolaou, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the radars as taught by Gulden in view of Lu to be arranged at various heights thereby providing improved resolution.  The Examiner also notes that interferometric methods at Para. 106 thus suggesting a need for radars or at least radar antenna elements being at varying heights.  
Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Gulden in view of Lu and Chen as applied to claim 1 and in further view of Vossiek (US 2010/0324864).
As to claim 25, Gulden in view of Lu and Chen does not teach the system according to claim 10, wherein the at least one evaluation device is configured to use the holography method for determining a vectorial representation of the velocity of the surrounding structure.
Gulden teaches holography to measure angular measurements but is silent about measuring velocity via holography.  
In the same field of endeavor, Vossiek teaches “a holographic reconstruction is to be carried out on the basis of the phase velocity profiles, where it is no longer necessary to determine the position of the aperture points .alpha..sub.q, but wherein it is sufficient to measure the relative movement velocity between the wave-based sensor S and the object O.”
In view of the teachings of Vossiek, it would have been obvious to apply the holography method to determine velocity as well because one of ordinary skill understands that holograghy improve resolution.   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648